Citation Nr: 1446582	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right eye disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin rash disability.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971 and from January 1991 to September 1991.  The Veteran also had National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO, in pertinent part denied the benefits sought herein. 

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.  The Veterans Law Judge (VLJ) who conducted the September 2011 hearing is no longer employed by the Board, since having retired.  Thus, in a July 2014 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide the appeal of this claim.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board VLJ who conducts a hearing will participate in making the final determination of the claim).  The Veteran was advised that, if he did not respond within 30 days, the Board would assume that he did not desire another hearing.  He did not respond within the requested 30 days, and indeed, still has not, so the Board is proceeding with its adjudication of his claim - albeit with consideration of his hearing testimony since the transcript is of record and since the Board already remanded this claim in April 2012 for further development, which since has been completed.

In April 2009, the Veteran filed a claim of entitlement to service connection for sinusitis.  In April 2012, the Board referred this matter to the RO/Agency of Original Jurisdiction (AOJ) for initial adjudication.  At this time, it does not appear that the RO/AOJ took any action to resolve that claim.  To the extent that the RO/AOJ has not taken action, it is reminded to do so.

In April 2012, the Board remanded the issues herein for further development of the evidence.  

The issue of entitlement to service connection for skin rash disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a presently diagnosed psychiatric disorder, to include, PTSD, and he has not had such diagnosis at any time since filing his claim of service connection.

2.  The Veteran does not suffer from a current right eye disability that is related to any period of active duty.

3.  Hypertension was not incurred in service or for many years thereafter, and hypertension is not otherwise causally related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met under any potential theory of entitlement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right eye disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all three notice elements as well as the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and post-service medical records identified by the Veteran.  The Veteran was afforded VA medical examinations in furtherance of his claims.  VA medical examinations and opinions must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  The Board finds that the VA examinations conducted herein and the opinions rendered, in the aggregate, are adequate because they are based on review of the record, examination of the Veteran, and the conclusions therein are fully explained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing in September 2011 before a VLJ of the Board.  The presiding VLJ identified the relevant issues and discussed the type of evidence and information needed to substantiate the claims.  The hearing therefore complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  According to 
38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant, the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the hearing, there was no confusion that the Veteran needed to present evidence of a nexus between the claimed disabilities and service.  The presiding VLJ questioned him, trying to elicit relevant information.  The testimony and back and forth questioning also evidenced the Veteran's actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases like hypertension and psychoses are considered chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Thus, for service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for the chronic conditions listed in 3.309(a), such as hypertension, is available based on continuity of symptomatology.  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD is a neurosis, rather than psychosis, so is not a "chronic disease" according to 38 C.F.R. §§ 3.309(a) and 3.384; therefore, 38 C.F.R. § 3.303(b) does not apply, and entitlement to service connection may not be alternatively established based on continuity of symptomatology since service.  Walker, supra.  However, service connection for hypertension may be established based on continuity of symptomatology.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not generally established for refractive error of the eye as it also is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c) 4.9 (2013).  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event of trauma, refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

The Board recognizes that VA's General Counsel, after studying 38 C.F.R. 
§ 3.303(c), issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has interpreted that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing entitlement to service connection for PTSD requires: (1) a current diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specifically claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet App. 128 (1997).  A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The DSM-V (the latest version of the DSM) has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires to continue considering this prior version of the DSM until such time as the regulation is changed.  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  Id. 

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id. 

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

There are other exceptions to the pleading and proof requirements, however, regarding the establishment of the occurrence of underlying stressors to support a PTSD diagnosis.

As an example, the law provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

In this circumstance, VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims predicated on personal or sexual assault in service, after-the-fact medical evidence can be used to establish the occurrence of the claimed stressor and the nexus between the post-service diagnosis of PTSD and that personal or sexual assault in service.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998). So this is an exception to the Moreau rule.

Moreover, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

There additionally is an exception to the general pleading and proof requirements when the Veteran is a former prisoner of war (POW), see 38 C.F.R. § 3.304(f)(4), or when there was a PTSD diagnosis during his service, see § 3.304(f)(1).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Acquired psychiatric disorder, to include PTSD 

The Board herein will consider entitlement to service connection for PTSD as well as entitlement to service connection for any other extant acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

The Veteran asserts that he suffers from PTSD as a result of alleged stressors pursuant to service in Kuwait in 1991.  The service treatment records are silent as to the presence of a psychiatric diagnosis or of any symptoms consistent with a psychiatric disorder.

The record reflects no psychiatric treatment or mental health counseling of any sort.  In a March 2008 review of systems, the examiner indicated explicitly that there were no psychological symptoms.  Also, it was noted that the Veteran's mood was not depressed.

In March 2010, the Veteran underwent an initial PTSD examination.  On examination, the Veteran recounted that he did not serve in combat.  He reported, however, that during service in Kuwait in 1991, he witnessed corpses.  The Veteran denied mental health treatment.  Following an extensive interview that is detailed in the examination report, the examiner found no Axis I diagnoses.  Namely, according to the examiner, the Veteran did not meet the criteria for a DSM-IV mental disorder.

On May 2012 VA PTSD examination, after reviewing the file and interviewing the Veteran, the examiner again assessed that the Veteran did not have a mental disorder that conformed with the DSM-IV criteria.  The examiner stressed that there was no mental disorder diagnosis.  

In certain instances, lay evidence has been found competent with regards to a simple condition or disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Conversely, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue requiring expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Here, the Board finds that the Veteran and his wife, who testified at the September 2011 hearing regarding alleged psychiatric symptoms, are not competent to diagnose psychiatric disorders, even though they would be competent to report psychiatric symptoms.  The diagnosis of psychiatric disorders requires specialized training and expertise, which the neither the Veteran nor his wife is shown to possess.  Thus, to the extent that the Veteran or his wide allege that he suffers from PTSD or another psychiatric disorder, the Board finds that such assertions do not constitute competent and credible evidence.

The Veteran filed his claim of service connection for PTSD in September 2007.  Since that time, there has been no competent and credible evidence of any sort of acquired psychiatric disorder, whether PTSD or otherwise.  A prerequisite to the granting of service connection is the presence of a current disability at some point from the filing of the claim through the appeal process.  38 C.F.R. § 3.303; Brammer, supra; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Because no psychiatric disorder is evident at any time from September 2007 to the present, more than seven years, service connection for an acquired psychiatric disorder, to include PTSD, is denied.  38 C.F.R. §§ 3.303, 3.304.  Further, because the entirety of the competent evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  

Right eye disability 

The Veteran alleges that he has a right eye disability due to a right eye infection in service occurring after sand blew into his eye in Kuwait in 1991.  Before 1991, the Veteran's vision had consistently been found to be 20/20 and the PULHES score pertaining to the eyes was always assessed as a "1", and the Veteran voiced no complaints regarding either eye other than an apparently minor left eye injury in March 1971.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).

In February 1989, the Veteran's right eye vision was 20/15.  In August 1991, toward the end of the Veteran's second period of active duty, some vision loss was noted in the right eye.  It was recorded as 20/25.

Subsequently, right eye vision was again 20/20 and the PULHES score relevant to the eyes was a "1" to include in March 1993 and January 1995.  

On VA examination in March 2010, right eye uncorrected visual acuity was 20/40.  Corrected right eye visual acuity was 20/20.  There were no physical findings of residual of an eye injury.  The examiner diagnosed mild bilateral cataracts and indicated that he could not opine regarding the etiology of the cataracts without resorting to mere speculation, as there was no documentation of a right eye injury or infection in the service treatment records.  This opinion is not probative, as the Veteran is competent to provide evidence regarding the incurrence of a right eye injury and to report a diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).

The examiner also diagnosed right eye refractive error and bilateral presbyopia.  Regardless of the fact that service connection for these conditions is not generally available, the examiner's opinion stating that there was no connection between these conditions and service is not probative because the rationale reflects that the examiner based his opinion on a review of medical literature, a review of the record, and medical knowledge without further explanation.  Such a general opinion is not probative.  Indeed, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 300 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Finally, the March 2010 VA examiner diagnosed mild dry eyes bilaterally and indicated that he could not opine regarding the etiology of the dry eyes without resorting to mere speculation, as there was no documentation of a right eye injury or infection in the service treatment records.  This opinion is not probative, as the Veteran is competent to provide evidence regarding the incurrence of a right eye injury and to report a diagnosis.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).

The Veteran was afforded another VA examination in May 2012.  The examiner found that the Veteran suffered from mild right eye vision loss.  Uncorrected right eye vision was 20/100.  Corrected right eye vision was 20/40 or better.  The examiner also found cataracts.  The examiner indicated that there was no scarring or disfigurement attributable to any eye condition.  The examiner found that right eye vision loss was unrelated to any incident in service because although right eye vision was 20/25 in August 1991, it improved to 20/20 in March 1993.  Similarly, it was 20/20 in January 1995.  Thus, the decrease in vision in 1991 was temporary and not an indication of any permanent loss of vision.  Hence, the examiner asserted that although the Veteran did suffer from current vision loss, it was not likely that it was due to any incident in service.  As to the cataracts, the examiner opined that they were not related to the right eye injury in service because the Veteran's cataracts were nuclear, and nuclear cataracts were a product of the aging process.  The examiner explained that cataracts caused by trauma had a stellate appearance and that the Veteran's cataracts were note stellate in appearance.  

The May 2012 VA examiner's opinions are based on comprehensive rationales.  The Board, therefore, finds the observations and opinions contained in the May 20102 VA examination report highly credible and probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

As stated, refractive error is not generally a disability for which service connection is available.  38 C.F.R. § 3.303(c).  In any event, the competent and credible evidence of record, namely that of the May 20102 VA examiner, indicates that there is no relationship between current right eye vision loss and any incident in service.  The Veteran's opinion is this regard is not probative, as he does not have the requisite medical expertise to opine on a complex medical question such as the origins of vision loss.  Jandreau, 492 F.3d at 1377; see also Davidson, supra; Bostain v. West, 11 Vet. App. 124, 127 (1998).  The competent and credible evidence also reflects that a right eye cataract is not due to any right eye trauma in service and that it is instead age related.  

The Board is aware that the March 2010 VA examiner diagnosed dry eyes.  The Board need not opine as to the etiology of the dry eyes because the condition was not attributed to a specific underlying disability.  Dry eyes constitute symptoms, and service connection for symptoms without a specific underlying condition is not available.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board has considered the Veteran's assertions, contained in the examination reports cited herein, that he has an irregular right pupil.  A disorder manifested by an irregular right pupil was not formally diagnosed.  As well, the May 2012 VA examiner indicated that there was no deformity of the eye.  As such, the Board concludes that the Veteran does not suffer from an irregular right pupil, and service connection for a disability manifested by an irregular right pupil is not warranted.  38 C.F.R. § 3.303.  A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation).  Here, an irregular right eye pupil is not shown.  Thus, service connection for a disability of the right pupil is denied.  Id. 38 C.F.R. § 3.303.

In sum, the evidence does not show that the Veteran suffers from any disability of the right eye attributable to service to include an incident in which sand blew into the right eye causing an infection.  Thus, service connection for a right eye disability is denied.  38 C.F.R. § 3.303.  Because there is no competent and credible evidence suggesting that a right eye disability may be related to service, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Hypertension 

In February 1968, upon enlistment, the Veteran's blood pressure was 150/98.  It was taken two more times that day.  Readings were 138/88 and 136/90.  On separation from his first period of active duty, the Veteran's blood pressure was 120/68.  

On examination in October 1980, the Veteran's blood pressure was 120/80.  On examination in February 1985, blood pressure was 110/80.  On examination in February 1989, blood pressure was 120/80.  In 1989 or 1990, during an "Over 40" examination when the Veteran was 41, blood pressure was 120/80.  In February 1991, the Veteran's blood pressure was 168/91 during treatment for sinusitis.  The August 1991 separation examination report indicated blood pressure of 138/76.  The Veteran expressly indicated that he was not receiving any medication on the corresponding medical history report.  Further, on the corresponding medical history form, the Veteran checked "no" next to the question regarding high or low blood pressure.  In March 1993, blood pressure was 170/110.  In the corresponding report of medical history, the Veteran appeared unaware of his high blood pressure because he checked "no" next to the question about the presence of high or low blood pressure.  In July 1993, blood pressure was again 170/110.  In January 1995, blood pressure was 110/90.  At that time, in a corresponding report of medical history, the Veteran reported high blood pressure.  

At the September 2011 hearing, the Veteran stated that he was nervous on induction 
in June 1968 because there was a lot of commotion.  He testified that his blood pressure returned to normal and was normal for many years thereafter.  The Veteran appears to have testified that high blood pressure was found during his second period of active duty when he was getting ready for deployment for Desert Storm.  

On May 2012 VA hypertension examination, the examiner indicated that the Veteran had been suffering from hypertension since 2008.  The Veteran reported, however, that he was placed on medication for hypertension between 1988 and 1990.  He stated that the records of the private physician who diagnosed hypertension in 1988 or 1990 were confiscated by the FBI and that in 2007 or 2008 and different private physician increased his blood pressure medication.  The Veteran told the VA examiner that his experiences in the Persian Gulf changed him and had an impact upon his hypertension.  The examiner noted the March 1993 blood pressure reading of 170/110 and the fact that blood pressure was 110/90 in January 1995.  The examiner emphasized that a treatment notation dated in 2008 indicated treatment for hypertension.  The examiner opined that it was not likely that hypertension preceded the Veteran's initial period of service because on recheck blood pressure was down to normal and because it was entirely possible that blood pressure was elevated on the date of induction due to frustration and other emotions and because blood pressure readings were normal for many years thereafter.  The examiner indicated that high blood pressure was not shown until 1993, after the Veteran's second period of active duty.  The examiner opined that it was not likely that the Veteran was taking antihypertensive medication before deploying to Southwest Asia because the Veteran checked "no" next to the question regarding medication in August 1991.  The examiner emphasized that there was no sign of hypertension either before or during the second period of active duty and that the Veteran's hypertension did not begin at any time before 1993.

The finds that the Veteran did not suffer from hypertension on entry into service in 1968, as the competent and credible medical evidence of record indicates that the elevated reading on induction was temporary and induced by strong emotions associated with a new experience.  Thus, the Veteran is presumed to have been in sound condition with respect to his blood pressure on entry into service.  38 C.F.R. § 4.304(b).

The Board does not find credible the Veteran's contentions regarding incurrence of hypertension either before his second period of service (1988-1990) or during his second period of service in 1991.  Blood pressure readings from 1988 to approximately 1993 were normal other than an elevation during a time of infection.  Additionally, the Veteran indicated explicitly that his was not taking any medication on reports of medical history completed during this timeframe.  The Board may make credibility determinations.  Wensch v. Principi, 15 Vet. App. 362-367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193  (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board is of the view that the Veteran does not have a clear recollection of when hypertension began and when he started to take medication for its treatment, as his current recollections contradict closer in time evidence.  

Because the Veteran's hypertension did not precede his second period of service, the Board need not look into entitlement to service connection for hypertension on a basis of aggravation.  See generally 38 C.F.R. § 3.306.  Similarly, service connection for hypertension is not warranted based upon in-service incurrence because it did not have its onset during either period of active duty.  38 C.F.R. § 3.303(a).  The Board also finds that the facts of this case show that hypertension did not have its onset until about two years after the Veteran's second period of active duty.  Thus, service connection for hypertension is not warranted on the basis of continuity of symptomatology or presumptively.  38 C.F.R. §§ 3.303(b); 3.307, 3.309(a); Walker, supra.  Finally, there is not competent and credible evidence suggesting that hypertension is otherwise related to service.  38 C.F.R. § 3.303(d).  Because there is not basis upon which to grant service connection for hypertension, service connection for hypertension is denied under all potential theories of entitlement.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).


In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a right eye disability is denied.

Service connection for hypertension is denied.


REMAND

The Veteran asserts that he has a skin rash on his hands and on his legs since service.  The Veteran's wife testified to rash-like symptoms on the Veteran's back as well.  He was afforded a VA examination in March 2010, where a rash on the hands and legs was not observed.  As well, a skin disorder of the back was not mentioned.  Rather, the examiner saw only photodamaged skin on the hands and arms as well as dermatophytosis of the feet.  Because the Veteran and his wife gave credible evidence of extensive skin symptoms not seen on the VA examination, the Veteran should be afforded another VA examination to determine the nature of any skin disorders present as well as the etiology of any skin condition diagnosed.  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA dermatologic examination for a diagnosis of all skin disorders from which the Veteran suffers.  In this regard, the examiner should take a detailed medical history from the Veteran.  Regarding each diagnosis rendered, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that each skin disability diagnosed is related to service.  The examiner is reminded that the Veteran is competent to provide evidence of symptomatology readily apparent to him regardless of whether the symptoms are noted in the service treatment records or on the date of examination.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and confirm in the examination report that the requested review took place.

Note: the term "as likely as not" means at least 50-percent probability. It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Most essential is that the examiner provides explanatory rationale for the opinion, not just review the file.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

2.  After completing this requested development, and any additional notification and/or development deemed warranted, readjudicate this remaining claim of entitlement to service connection for a skin disorder.  This readjudication should be in light of the additional evidence obtained on remand and all other relevant evidence of record.  If this remaining claim continues to be denied, send the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


